         Case 1:18-cv-00518-TNM Document 46 Filed 02/14/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 REGINALD LEAMON ROBINSON,

                        Plaintiff,

                        v.                            Case No. 1:18-cv-00518 (TNM)

 HOWARD UNIVERSITY, INC. et al.,

                        Defendants.


                                             ORDER

       For the reasons set forth during the Court’s February 14, 2019 oral ruling, the Plaintiff’s

Motion for Reconsideration, ECF No. 36, is hereby DENIED. The Clerk of the Court is directed

to transmit a copy of this order to the U.S. Court of Appeals for the District of Columbia Circuit.

       SO ORDERED.
                                                                         2019.02.14
                                                                         11:52:29 -05'00'
Dated: February 14, 2019                             TREVOR N. McFADDEN, U.S.D.J.
